Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Response to Amendment
1.	Claims 1 and 8 have been amended as requested in the amendment filed on March 29, 2022. Following the amendment, claims 1, 4, 8 and 11 are pending in the instant application.
2.	Claims 8 and 11 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 21, 2018.
3.	Claims 1 and 4 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on March 29, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1 and 4, as amended, are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/114597, 09/17/2009 (the ‘597 document). See reasons of record in section 9 of Paper mailed on March 22, 2019, section 9 of Paper mailed on November 04, 2019, section 7 of Paper mailed on June 16, 2020, section 6 of Paper mailed on January 26, 2021 and in section 10 of Paper mailed on October 01, 2021.
At p. 4 of the Response, Applicant explains that, “[T]he claims have been further amended to explicitly require a method of preconditioning neurons to reduce neuronal cell death following ischemia in a subject comprising administering apoaequorin to a subject wherein said apoaequorin is administered orally to said subject in the form of a nutraceutical composition at a daily dose of at least 48 mg/kg for 1 to 7 days. Support for this amendment is found in, e.g., Fig. 11B which shows that a dose of 48 mg/kg provided improved effect; and Fig. 11C which shows that daily doses for a shorter period, i.e., daily doses for 1 to 7 days, also provided improved effect”. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.  
As fully explained earlier and also above, the cited art − ‘597 document, issued to Applicant − teaches and claims use of apoaequorin in  treatment of symptoms and disorders related to “calcium imbalance’, which explicitly includes “cell death following ischemia”. The recommended oral dose is explained at [0031] and is “approximately 10 mg/dose […] with recommended dosage for a subject approximately 10 mg/day”. The paragraph immediately prior to [0031] reads as follows, “the terms “effective amount” and “therapeutically effective amount” refer to quantity of active agents sufficient to yield a desired therapeutic response without undue adverse side effects such as toxicity, irritation, or allergic response. The specific “effective amount” will, obviously, vary with such factors as the particular condition being treated, the physical condition of the patient, the type of animal being treated, the duration of the treatment […] The optimum effective amounts can be readily determined by one of ordinary skill in the art using routine experimentation”, [0030]. 
It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat a patient for symptoms of disorder associated with neuronal cell death following ischemia by administering orally apoaequorin for 1 to 7 days or longer as fully disclosed by the ‘597 document. It would have been fully within technical reach of an ordinary practitioner to adjust a recommended starting point dose of 10 mg/dose to any that “yield a desired therapeutic response without undue adverse side effects such as toxicity, irritation, or allergic response” by “using routine experimentation”. An ordinary practitioner would have been motivated to do so because the benefit of orally administered apoaequorin to treat symptoms associated with “cell death following ischemia” is fully taught by the cited patent. This makes the instant claimed method obvious against cited prior art.

Conclusion
7.	No claim is allowed.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
May 9, 2022